                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:19CV71-GCM

LLOYD IVEY,                         )
    Plaintiff,                      )
                                    )
vs.                                 )                     ORDER
                                    )
ANDREW W. SAUL, Commissioner        )
of Social Security,                 )
       Defendant.                   )
____________________________________)

        This matter is before the Court upon both the Plaintiff and Defendant’s Motions for
Summary Judgment. The Court held a hearing in this matter on January 30, 2020. For the
reasons stated in the hearing,
        IT IS THEREFORE ORDERED THAT the Plaintiff’s Motion for Summary Judgment is
DENIED, the Commissioner’s Motion for Summary Judgment is GRANTED, and the decision
of the Commissioner is hereby AFFIRMED.



                                         Signed: January 31, 2020
